Exhibit 10.9

 

 

 

SECOND LIEN
SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.

 

and certain of their respective Subsidiaries

in favor of

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

as Collateral Agent

 

Dated as of May 27, 2008

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1. DEFINED TERMS

1

1.1

 

Definitions

1

1.2

 

Other Definitional Provisions

5

 

 

 

 

SECTION 2. GRANT OF SECURITY INTEREST

5

 

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

7

3.1

 

Title: No Other Liens

7

3.2

 

Perfected First Priority Liens

7

3.3

 

Jurisdiction of Organization; Chief Executive Office

8

3.4

 

Farm Products

8

3.5

 

Investment Property

8

3.6

 

Receivables

8

 

 

 

 

SECTION 4. COVENANTS

8

4.1

 

Maintenance of Perfected Security Interest; Further Documentation

8

4.2

 

Changes in Name, etc.

9

4.3

 

Delivery of Instruments, Certificated Securities and Chattel Paper

9

4.4

 

Intellectual Property

9

 

 

 

 

SECTION 5. INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

9

5.1

 

Investments

9

5.2

 

Liability

10

 

 

 

 

SECTION 6. REMEDIAL PROVISIONS

10

6.1

 

Certain Matters Relating to Receivables

10

6.2

 

Communications with Obligors: Grantors Remain Liable

11

6.3

 

Proceeds to be Turned Over To Agent

11

6.4

 

Application of Proceeds

11

6.5

 

Code and Other Remedies

12

6.6

 

Subordination

12

6.7

 

Deficiency

12

 

 

 

 

SECTION 7. THE AGENT

13

7.1

 

Agent’s Appointment as Attorney-in-Fact. etc.

13

7.2

 

Duty of Agent

14

7.3

 

Execution of Financing Statements

14

7.4

 

Authority of Agent

15

 

i

--------------------------------------------------------------------------------


 

SECTION 8. MISCELLANEOUS

15

8.1

 

Amendments in Writing

15

8.2

 

Notices

15

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

15

8.4

 

Enforcement Expenses; Indemnification

15

8.5

 

Successors and Assigns

16

8.6

 

Set-Off

16

8.7

 

Counterparts

16

8.8

 

Severability

16

8.9

 

Section Headings

17

8.10

 

Integration

17

8.11

 

GOVERNING LAW

17

8.12

 

Submission To Jurisdiction; Waivers

17

8.13

 

Acknowledgements

17

8.14

 

Additional Grantors

18

8.15

 

Releases

18

8.16

 

Automatic Release of Related Collateral

18

8.17

 

WAIVER OF JURY TRIAL

19

8.18

 

No Novation

19

 

 

 

 

Schedule A - Cash Collateral Accounts

 

Schedule B - Commercial Tort Claims

 

Schedule C - Actions Required to Perfect

 

Schedule D - Listing of Certain Information Relating to Grantors

 

 

 

Exhibit A – Joinder Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SECOND LIEN SECURITY AGREEMENT

 

THIS SECOND LIEN SECURITY AGREEMENT (the “Agreement”), dated as of May 27, 2008,
is made by each of the signatories hereto (together with any other entity that
may become a party hereto as provided herein, the “Grantors”), in favor of
Deutsche Bank National Trust Company, as Collateral Agent (in such capacity, the
“Agent”) for the benefit of itself, the Trustee (as defined below) and the
Noteholders (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Seventh Amended and Restated Credit Agreement, dated as
of March 7, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among K. Hovnanian Enterprises, Inc., a
California corporation (the “Issuer”), Hovnanian Enterprises, Inc., a Delaware
corporation (“Hovnanian”), the Lenders now or hereafter party thereto (the
“Lenders”), and PNC Bank National Association, as administrative agent (the
“Administrative Agent”), the Lenders have provided certain loans and other
financial accommodations to the Issuer;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors (as defined in
the Secured Note Indenture) have entered into the Indenture, dated as of May 27,
2008 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Secured Note Indenture”) with the Deutsche Bank National
Trust Company as trustee (in such capacity, the “Trustee”), pursuant to which
the Issuer issued 11 1/2 % Senior Secured Notes due 2013 (collectively, the
“Secured Notes”);

 

WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
PNC Bank, National Association, as Senior Credit Agent, the Trustee and
Wilmington Trust Company, as Mortgage Tax Collateral Agent have entered into the
Intercreditor Agreement, dated as of May 27, 2008 (as amended, supplemented,
amended or restated or otherwise modified from time to time, the “Intercreditor
Agreement”);

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

WHEREAS, the proceeds of the issuance of Secured Notes under the Secured Note
Indenture will be used in part to enable the Issuer to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
proceeds of the Secured Notes;

 

NOW, THEREFORE, in consideration of the premises and to induce the Noteholders
to purchase Secured Notes, each Grantor hereby agrees with the Agent, for the
ratable benefit of the Secured Parties, as follows:

 


SECTION 1. DEFINED TERMS


 

1.1                                 Definitions.

 


(A)                                  DEFINITIONS SET FORTH ABOVE ARE
INCORPORATED HEREIN AND UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE
SECURED NOTE INDENTURE AND USED HEREIN SHALL HAVE THE MEANINGS RESPECTIVELY

 

--------------------------------------------------------------------------------


 


GIVEN TO THEM IN THE SECURED NOTE INDENTURE OR, IF NOT DEFINED HEREIN OR
THEREIN, IN THE INTERCREDITOR AGREEMENT, AND THE FOLLOWING TERMS ARE USED HEREIN
AS DEFINED IN THE NEW YORK UCC:  ACCOUNTS, CHATTEL PAPER, COMMERCIAL TORT
CLAIMS, DEPOSIT ACCOUNT, DOCUMENTS, EQUIPMENT, ELECTRONIC CHATTEL PAPER, FARM
PRODUCTS, GENERAL INTANGIBLES, GOODS, PAYMENT INTANGIBLES, INSTRUMENTS,
INVENTORY, INVESTMENT PROPERTY, LETTER OF CREDIT RIGHTS, PAYMENT INTANGIBLES,
SOFTWARE AND SUPPORTING OBLIGATIONS.


 


(B)                                 THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


 

“Agreement”:  this Second Lien Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Cash Collateral Account”: any deposit accounts, securities accounts and money
market mutual fund shares or similar securities accounts at or maintained or
issued by the Administrative Agent or any of the Lenders or any one or more
Affiliates of the Administrative Agent or any of the Lenders and which are
identified on Schedule A hereto in which the Agent, for the benefit of the
Secured Parties, holds a perfected security interest securing payment and
performance of the Secured Obligations (including, for the avoidance of doubt,
each “Cash Collateral Account” as defined in the Credit Agreement).

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any Lender or any bank with a
capital and surplus of at least $25,000,000 organized under the laws of the
United States of America or any state thereof, state or municipal securities
with a rating of A-1 or better by Standard & Poor’s or by Moody’s or F-1 by
Fitch, provided that such obligations, certificates of deposit, demand deposits,
time deposits, and repurchase agreements have a maturity of less than one year
from the date of purchase, and (ii) investment grade commercial paper or debt or
commercial paper issued by a Lender or a bank holding company of a Lender having
a maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clause (i) and (ii).

 

“Collateral”:  as defined in Section 2.

 

“Contracts”:  any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

“Collateral Account”:  any collateral account established by the Perfection
Agent as provided in Section 6.1 or 6.3.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to  distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

2

--------------------------------------------------------------------------------


 

“Deposit Accounts”:  the collective reference to each Deposit Account (as such
term is defined in Section 1(a) hereof) in the name of the applicable Grantor,
together with any one or more securities accounts into which any monies on
deposit in any such Deposit Account may be swept or otherwise transferred now or
hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

“Discharge of Senior Lender Claims”: has the meaning set forth in the
Intercreditor Agreement.

 

“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements) and (iii) such other accounts with respect to
which the Perfection Agent reasonably determines that the cost of perfecting a
Lien thereon is excessive in relation to the benefit thereof.

 

“First Lien Security Agreement”: the “Security Agreement” as defined in the
Credit Agremeent.

 

“Guarantors”:  the collective reference to each Grantor other than the Issuer.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC,
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Noteholder”: “Holder” or “Holder of Notes” as defined in the Secured Note
Indenture.

 

“Noteholder Collateral Document” means any agreement, document or instrument
pursuant to which a Lien is granted by the Issuer or any Guarantor to secure any
Secured Obligations or under which rights or remedies with respect to any such
Liens are governed, as the same may be amended, restated or otherwise modified
from time to time.

 

“Noteholder Document” means collectively (a) the Secured Note Indenture, the
Secured Notes and the Noteholder Collateral Documents and (b) any other related
document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or

 

3

--------------------------------------------------------------------------------


 

governing any Secured Obligations as the same may be amended, restated or
otherwise modified from time to time.

 

“Official Body” shall mean any national, federal, state, local or other
governmental or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

“Patent License”:  all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

“Perfection Agent”: (i) prior to the Discharge of Senior Lender Claims (as
defined in the Intercreditor Agreement), the Administrative Agent (including,
with respect to any Collateral delivered to or held by the Perfection Agent
hereunder, in its capacity as bailee for the Trustee, the Agent and the
Noteholders under Section 5.5 of the Intercreditor Agreement) and
(ii) thereafter, the Agent.

 

“Permitted Encumbrance”: set forth in Section 3.1.

 

“Pledged Notes”:  all promissory notes issued to or held by any Grantor.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”:  all now existing and hereafter arising Second Priority
Lien Obligations (as defined in the Secured Note Indenture) of the Issuer and
each and every other Grantor, together with any extensions, renewals,
replacements or refundings thereof and all costs and expenses of enforcement and
collection, including reasonable attorney’s fees.

 

“Secured Parties”:  the collective reference to the Agent, the Trustee and the
Noteholders, in each case to which any Secured Obligations are owed.

 

“Securities Accounts”:  the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

“Trademark License”:  any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States Patent
and

 

4

--------------------------------------------------------------------------------


 

Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, and all
common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2                                 Other Definitional Provisions.

 


(A)                                  THE WORDS “HEREOF,” “HEREIN”, “HERETO” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION AND SCHEDULE REFERENCES ARE TO THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.


 


(B)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(C)                                  WHERE THE CONTEXT REQUIRES, TERMS RELATING
TO THE COLLATERAL OR ANY PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL
REFER TO SUCH GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


 


SECTION 2. GRANT OF SECURITY INTEREST


 

Each Grantor hereby grants to the Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 


(A)                                  ALL ACCOUNTS;


 


(B)                                 ALL CASH COLLATERAL ACCOUNTS;


 


(C)                                  ALL CHATTEL PAPER (INCLUDING, ELECTRONIC
CHATTEL PAPER);


 


(D)                                 ALL COMMERCIAL TORT CLAIMS (INCLUDING THOSE
CLAIMS LISTED ON SCHEDULE B HERETO, IN WHICH THE CLAIM AMOUNT INDIVIDUALLY
EXCEEDS $2,000,000, AS SUCH SCHEDULE IS AMENDED OR SUPPLEMENTED FROM TIME TO
TIME);


 


(E)                                  ALL CONTRACTS;


 


(F)                                    ALL SECURITIES ACCOUNTS;


 


(G)                                 ALL DEPOSIT ACCOUNTS;


 


(H)                                 ALL DOCUMENTS (OTHER THAN TITLE DOCUMENTS
WITH RESPECT TO VEHICLES);


 


(I)                                     ALL EQUIPMENT;


 


(J)                                     ALL FIXTURES;

 

5

--------------------------------------------------------------------------------


 


(K)                                  ALL GENERAL INTANGIBLES;


 


(L)                                     ALL GOODS;


 


(M)                               ALL INSTRUMENTS;


 


(N)                                 ALL INTELLECTUAL PROPERTY;


 


(O)                                 ALL INVENTORY;


 


(P)                                 ALL INVESTMENT PROPERTY;


 


(Q)                                 ALL LETTERS OF CREDIT;


 


(R)                                    ALL LETTER OF CREDIT RIGHTS;


 


(S)                                  ALL PAYMENT INTANGIBLES;


 


(T)                                    ALL VEHICLES AND TITLE DOCUMENTS WITH
RESPECT TO VEHICLES;


 


(U)                                 ALL RECEIVABLES;


 


(V)                                 ALL SOFTWARE;


 


(W)                               ALL SUPPORTING OBLIGATIONS;


 


(X)                                   TO THE EXTENT, IF ANY, NOT INCLUDED IN
CLAUSES (A) THROUGH (W) ABOVE, EACH AND EVERY OTHER ITEM OF PERSONAL PROPERTY
WHETHER NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED;


 


(Y)                                 ALL BOOKS AND RECORDS PERTAINING TO ANY OF
THE COLLATERAL; AND


 


(Z)                                   TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PROCEEDS, SUPPORTING OBLIGATIONS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING
AND ALL COLLATERAL SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH RESPECT TO
ANY OF THE FOREGOING;


 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Agent’s Lien in the
U.S. Patent and Trademark Office or other registry office in any jurisdiction),
this Agreement shall not constitute a grant of a security interest in, and the
Collateral shall not include, (i) any property or assets designated as “Excluded
Property” pursuant to paragraph (c) of the definition of “Permitted Investment”
in the Secured Note Indenture or (ii) any property to the extent that such grant
of a security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Investment Property, or Pledged Note, any
applicable shareholder or similar agreement, except to the extent that such Law
or the term in such contract, license, agreement, instrument or other document
or shareholder or similar agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
Law including Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any
successor provision or provisions); provided, further,

 

6

--------------------------------------------------------------------------------


 

that no security interest shall be granted in United States “intent-to-use”
trademark or service mark application unless and until acceptable evidence of
use of the trademark or service mark has been filed with and accepted by the
U.S. Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (U.S.C. 1051, et. seq.), and to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark or service mark
applications under applicable federal Law.  After such period and after such
evidence of use has been filed and accepted, each Grantor acknowledges that such
interest in such trademark or service mark applications will become part of the
Collateral.  The Agent agrees that, at any Grantor’s reasonable request and
expense, it will provide such Grantor confirmation that the assets described in
this paragraph are in fact excluded from the Collateral during such limited
period only.  Notwithstanding the foregoing, in the event that Rule 3-16 of
Regulation S-X under the Securities Act requires (or is replaced with another
rule or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC of separate financial statements of any
Guarantor, then the capital stock or other securities of such Guarantor shall
automatically be deemed released and not to be and not to have been part of the
Collateral but only to the extent necessary to not be subject to such
requirement.  In such event, this Agreement may be amended or modified, without
the consent of any Noteholder, to the extent necessary to evidence the release
of the lien created hereby on the shares of capital stock or other securities
that are so deemed to no longer constitute part of the Collateral.

 


SECTION 3. REPRESENTATIONS AND WARRANTIES


 

To induce the Noteholders to purchase the Secured Notes, each Grantor hereby
represents and warrants to the Agent and each other Secured Party that:

 

3.1                                 Title:  No Other Liens.

 

Except for the security interest granted to the Agent for the ratable benefit of
the Secured Parties pursuant to this Agreement: (i) such Grantor owns each item
of the Cash Collateral Accounts free and clear of any and all Liens or claims of
others, except for the first priority perfected security interest securing the
Senior Lender Claims (as defined in the Intercreditor Agreement) and the third
priority security interests securing the Third Lien Obligations (as defined in
the Intercreditor Agreement) and (ii) such Grantor owns each other item of the
Collateral free and clear of any and all Liens or claims of others except, with
respect to the Collateral referred to in this clause (ii), for the Liens
permitted to exist on the Collateral by Section 7.2.2 of the Credit Agreement
and Section 4.08 of the Secured Note Indenture (“Permitted Encumbrances”).  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except with respect
to Permitted Encumbrances.

 

3.2                                 Perfected Second Priority Liens.

 

The security interests granted pursuant to this Agreement (a) upon completion of
the filings and other actions specified on Schedule C (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Agent in completed form) will constitute valid perfected (to the extent such
security interest can be perfected by such filings or actions) security
interests in all of the Collateral in favor of the Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except, (i) in the case of Collateral other than
the Cash Collateral Accounts, for Permitted Encumbrances and (ii) in the case of
the Cash Collateral Accounts, for the first priority perfected security interest
securing the Senior Lender Claims (as defined in

 

7

--------------------------------------------------------------------------------


 

the Intercreditor Agreement) and the third priority security interests securing
the Third Lien Obligations (as defined in the Intercreditor Agreement).

 

3.3                                 Jurisdiction of Organization; Chief
Executive Office.

 

On the date hereof, such Grantor’s exact legal name, jurisdiction of
organization and identification number from the jurisdiction of organization (if
any), are specified on Schedule D hereto.

 

3.4                                 Farm Products.

 

None of the Collateral constitutes, or is the Proceeds of, Farm Products.

 

3.5                                 Investment Property.

 

Such Grantor is the record and beneficial owner of, and has good title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the Permitted
Encumbrances.

 

3.6                                 Receivables.

 

No amount payable in excess of $2,000,000 in the aggregate to all Grantors under
or in connection with any Receivables is evidenced by any Instrument or Chattel
Paper which has not been delivered to the Perfection Agent.

 


SECTION 4. COVENANTS


 

Each Grantor covenants and agrees with the Agent and the other Secured Parties
that, from and after the date of this Agreement until the payment in full of all
outstanding Secured Obligations:

 

4.1                                 Maintenance of Perfected Security Interest;
Further Documentation.

 


(A)                                  SUCH GRANTOR SHALL MAINTAIN THE SECURITY
INTEREST CREATED BY THIS AGREEMENT AS A PERFECTED SECURITY INTEREST TO THE
EXTENT REQUIRED BY THIS AGREEMENT HAVING AT LEAST THE PRIORITY DESCRIBED IN
SECTION 3.2 AND SHALL DEFEND SUCH SECURITY INTEREST AGAINST THE CLAIMS AND
DEMANDS OF ALL PERSONS WHOMSOEVER OTHER THAN (I) IN THE CASE OF COLLATERAL OTHER
THAN THE CASH COLLATERAL ACCOUNTS, ANY HOLDER OF PERMITTED ENCUMBRANCES AND
(II) IN THE CASE OF THE CASH COLLATERAL ACCOUNTS, FOR THE FIRST PRIORITY
PERFECTED SECURITY INTEREST SECURING THE SENIOR LENDER CLAIMS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) AND THE THIRD PRIORITY SECURITY INTERESTS SECURING THE
THIRD LIEN OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), IN EACH
CASE, SUBJECT TO THE RIGHTS OF SUCH GRANTOR UNDER THE NOTEHOLDER DOCUMENTS TO
DISPOSE OF THE COLLATERAL.


 


(B)                                 AT ANY TIME AND FROM TIME TO TIME SUCH
GRANTOR WILL PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS SHALL BE
NECESSARY, OR THAT THE AGENT MAY REASONABLY REQUEST, FOR THE PURPOSE OF
OBTAINING, PERFECTING OR PRESERVING THE SECURITY INTERESTS PURPORTED TO BE
GRANTED UNDER THIS AGREEMENT AND OF THE RIGHTS AND REMEDIES HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (I) FILING ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(II) IN THE CASE OF THE DEPOSIT ACCOUNTS, INVESTMENT PROPERTY, LETTER OF CREDIT
RIGHTS AND THE SECURITIES ACCOUNTS AND ANY OTHER RELEVANT COLLATERAL, TAKING ANY
ACTIONS NECESSARY TO ENABLE THE PERFECTION AGENT TO OBTAIN “CONTROL” (WITHIN THE
MEANING OF THE APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO,
PROVIDED THAT THE GRANTOR SHALL NOT BE REQUIRED TO TAKE

 

8

--------------------------------------------------------------------------------


 


ANY OF THE ACTIONS SET FORTH IN THIS CLAUSE (II) WITH RESPECT TO (X) EXCLUDED
ACCOUNTS AND (Y) PRIOR TO THE DISCHARGE OF SENIOR LENDER CLAIMS, ANY DEPOSIT
ACCOUNT OR SECURITIES ACCOUNT WITH RESPECT TO WHICH THE ADMINISTRATIVE AGENT (OR
OTHER SENIOR CREDIT AGENT AS DEFINED IN THE INTERCREDITOR AGREEMENT) DOES NOT
HAVE “CONTROL” (WITHIN THE MEANING OF THE APPLICABLE UNIFORM COMMERCIAL CODE);
PROVIDED, FURTHER THAT FOLLOWING THE DISCHARGE OF SENIOR LENDER CLAIMS, THE
GRANTOR SHALL ONLY BE REQUIRED TO TAKE THE ACTIONS SET FORTH IN THIS CLAUSE
(II) WITH RESPECT TO DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS IF REASONABLY
REQUESTED BY THE AGENT.


 


(C)                               IF ANY GRANTOR SHALL AT ANY TIME ACQUIRE A
COMMERCIAL TORT CLAIM, IN WHICH THE CLAIM AMOUNT INDIVIDUALLY EXCEEDS
$2,000,000, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE AGENT IN A WRITING SIGNED BY
SUCH GRANTOR OF THE DETAILS THEREOF AND GRANT TO THE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE
PROCEEDS THEREOF, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE SATISFACTORY TO
THE AGENT AND SUCH WRITING SHALL CONSTITUTE A SUPPLEMENT TO SCHEDULE B HERETO.

 

4.2                                 Changes in Name, etc.

 

Such Grantor will, within thirty (30) calendar days after any change its
jurisdiction of organization or change its name, provide written notice thereof
to the Agent.

 

4.3                                 Delivery of Instruments, Certificated
Securities and Chattel Paper.

 

If any amount in excess of $2,000,000 in the aggregate payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the
Perfection Agent, duly indorsed in a manner reasonably satisfactory to the
Perfection Agent.

 

4.4                                 Intellectual Property.

 


(A)                                  PRIOR TO THE DISCHARGE OF SENIOR LENDER
CLAIMS, SUCH GRANTOR, IF REQUESTED TO DO SO WITH RESPECT TO THE SENIOR LENDER
CLAIMS BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 4.4 OF THE FIRST LIEN
SECURITY AGREEMENT, SHALL EXECUTE AND DELIVER TO AGENT, AND HAVE RECORDED, ANY
AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS TO EVIDENCE THE AGENT’S
AND THE OTHER SECURED PARTIES’ SECOND LIEN SECURITY INTEREST IN ANY COPYRIGHT,
PATENT OR TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR
RELATING THERETO OR REPRESENTED THEREBY.  ON AND AFTER THE DISCHARGE OF SENIOR
LENDER CLAIMS, SUCH GRANTOR SHALL PROMPTLY EXECUTE AND DELIVER, AND HAVE
RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS MAY BE
NECESSARY TO CREATE AND PERFECT THE AGENT’S AND THE OTHER SECURED PARTIES’
SECURITY INTEREST IN ANY COPYRIGHT, PATENT OR TRADEMARK AND THE GOODWILL AND
GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY.


 


(B)                                 SUCH GRANTOR’S OBLIGATIONS UNDER
SECTION 4.4(A) ABOVE SHALL INCLUDE EXECUTING AND DELIVERING, AND HAVING
RECORDED, WITH RESPECT TO SUCH COLLATERAL, THE INTELLECTUAL PROPERTY SECURITY
AGREEMENT ATTACHED HERETO AS EXHIBIT A .


 


SECTION 5. INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

 

5.1                                 Investments.

 

If requested by the Issuer, the Perfection Agent will, from time to time, invest
amounts on deposit in the Deposit Accounts or Securities Accounts in which the
Agent for the benefit of the Secured Parties holds perfected security interest,
in Cash Equivalents pursuant to the written instructions of the Issuer.  All
investments may, at the option of the Perfection Agent, be made in the name of
the Perfection Agent

 

9

--------------------------------------------------------------------------------


 

or a nominee of the Perfection Agent and in a manner that preserves the Issuer’s
ownership of, and the Agent’s perfected Lien on, such investments.  Subject to
the Intercreditor Agreement, all income received from such investments shall
accrue for the benefit of the Issuer and shall be credited (immediately upon
receipt by the Perfection Agent) to a Deposit Account or Securities Account, in
which Agent for the benefit of the Secured Parties holds a perfected security
interest.  The Agent, as the Perfection Agent, will only make investments in
which it can obtain a perfected security interest, and the Issuer hereby agrees
to execute promptly any documents which the Perfection Agent may reasonably
require the Issuer to execute to implement or effectuate the provisions of this
Section.

 

5.2                                 Liability.

 

The Agent shall have no responsibility to the Issuer for any loss or liability
arising in respect of the investments in the Deposit Accounts or Securities
Accounts in which the Agent for the benefit of the Secured Parties holds a
perfected security interest (including, without limitation, as a result of the
liquidation of any thereof before maturity), except to the extent that such loss
or liability is found to be based on the Agent’s gross negligence or willful
misconduct as determined by a final and nonappealable decision of a court of
competent jurisdiction.

 


SECTION 6. REMEDIAL PROVISIONS

 

6.1                                 Certain Matters Relating to Receivables.

 


(A)                                  AT ANY TIME DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE AGENT SHALL HAVE THE RIGHT TO MAKE TEST VERIFICATIONS OF
THE RECEIVABLES IN ANY MANNER AND THROUGH ANY MEDIUM THAT IT REASONABLY
CONSIDERS ADVISABLE, AND EACH GRANTOR SHALL FURNISH ALL SUCH ASSISTANCE AND
INFORMATION AS THE AGENT MAY REQUIRE IN CONNECTION WITH SUCH TEST
VERIFICATIONS.  THE AGENT SHALL ENDEAVOR TO PROVIDE THE ISSUER WITH NOTICE AT OR
ABOUT THE TIME OF SUCH VERIFICATIONS, PROVIDED THAT THE FAILURE TO PROVIDE SUCH
NOTICE SHALL NOT IN ANY WAY COMPROMISE OR ADVERSELY AFFECT THE EXERCISE OF SUCH
REMEDY OR THE AGENT’S RIGHTS HEREUNDER.


 


(B)                                 THE AGENT HEREBY AUTHORIZES EACH GRANTOR TO
COLLECT SUCH GRANTOR’S RECEIVABLES AND, SUBJECT TO THE INTERCREDITOR AGREEMENT,
THE AGENT MAY CURTAIL OR TERMINATE SAID AUTHORITY AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  THE AGENT SHALL
ENDEAVOR TO PROVIDE THE ISSUER WITH NOTICE AT OR ABOUT THE TIME OF THE EXERCISE
OF ITS RIGHTS PURSUANT TO THE PRECEDING SENTENCE, PROVIDED THAT THE FAILURE TO
PROVIDE SUCH NOTICE SHALL NOT IN ANY WAY COMPROMISE OR ADVERSELY AFFECT THE
EXERCISE OF ANY RIGHTS OR REMEDIES HEREUNDER.  SUBJECT TO THE INTERCREDITOR
AGREEMENT, IF REQUESTED IN WRITING BY THE AGENT AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF RECEIVABLES,
WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY EVENT, WITHIN
TWO BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM RECEIVED, DULY
INDORSED BY SUCH GRANTOR TO THE PERFECTION AGENT IF REQUIRED, IN A COLLATERAL
ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE PERFECTION AGENT,
SUBJECT TO WITHDRAWAL BY THE PERFECTION AGENT TO BE APPLIED (X) PRIOR TO THE
DISCHARGE OF SENIOR LENDER CLAIMS, IN ACCORDANCE WITH THE FIRST LIEN SECURITY
AGREEMENT AND (Y) THEREAFTER PURSUANT TO SECTION 6.4 BELOW, AND (II) UNTIL SO
TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE PERFECTION AGENT,
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR.


 


(C)                                  AT THE AGENT’S WRITTEN REQUEST AT ANY TIME
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH
GRANTOR SHALL DELIVER TO THE PERFECTION AGENT ALL ORIGINAL AND OTHER DOCUMENTS
EVIDENCING, AND RELATING TO, THE AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO
THE RECEIVABLES, INCLUDING WITHOUT LIMITATION, ALL ORIGINAL ORDERS, INVOICES AND
SHIPPING RECEIPTS.

 

10

--------------------------------------------------------------------------------


 

6.2                                 Communications with Obligors:  Grantors
Remain Liable.

 


(A)                                  SUBJECT TO THE INTERCREDITOR AGREEMENT, THE
AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS MAY AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT COMMUNICATE WITH OBLIGORS UNDER
THE RECEIVABLES AND PARTIES TO THE CONTRACTS TO VERIFY WITH THEM TO THE AGENT’S
SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY RECEIVABLES OR CONTRACTS. 
THE AGENT SHALL ENDEAVOR TO PROVIDE THE ISSUER WITH NOTICE AT OR ABOUT THE TIME
OF THE EXERCISE OF ITS RIGHTS PURSUANT TO THE PRECEDING SENTENCE, PROVIDED THAT
THE FAILURE TO PROVIDE SUCH NOTICE SHALL NOT IN ANY WAY COMPROMISE OR ADVERSELY
AFFECT THE EXERCISE OF ANY RIGHTS OR REMEDIES HEREUNDER.


 


(B)                                 SUBJECT TO THE INTERCREDITOR AGREEMENT, UPON
THE WRITTEN REQUEST OF THE AGENT AT ANY TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL NOTIFY OBLIGORS ON THE
RECEIVABLES AND PARTIES TO THE CONTRACTS THAT THE RECEIVABLES AND THE CONTRACTS,
AS THE CASE MAY BE, HAVE BEEN ASSIGNED TO THE AGENT FOR THE RATABLE BENEFIT OF
THE SECURED PARTIES AND THAT PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY
TO THE AGENT.


 


(C)                                  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, EACH GRANTOR SHALL REMAIN LIABLE UNDER EACH OF THE RECEIVABLES
AND CONTRACTS TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY
AGREEMENT GIVING RISE THERETO.  NEITHER THE AGENT NOR ANY SECURED PARTY SHALL
HAVE ANY OBLIGATION OR LIABILITY UNDER ANY RECEIVABLE (OR ANY AGREEMENT GIVING
RISE THERETO) OR CONTRACT BY REASON OF OR ARISING OUT OF THIS AGREEMENT OR THE
RECEIPT BY THE AGENT OR ANY SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR
SHALL THE AGENT OR ANY SECURED PARTY BE OBLIGATED IN ANY MANNER TO PERFORM ANY
OF THE OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY
AGREEMENT GIVING RISE THERETO) OR CONTRACT, TO MAKE ANY PAYMENT, TO MAKE ANY
INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS
TO THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR
FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE
PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE
ENTITLED AT ANY TIME OR TIMES.

 

6.3                                 Proceeds to be Turned Over To Agent.

 

In addition to the rights of the Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, and subject to the
Intercreditor Agreement, if an Event of Default shall occur and be continuing,
upon written request from the Agent, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Perfection Agent and the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Perfection Agent in the exact form received by
such Grantor (duly indorsed by such Grantor to the Perfection Agent, if
requested).  All Proceeds received by the Perfection Agent hereunder shall be
held by the Perfection Agent in a Collateral Account maintained under its sole
dominion and control.  All such Proceeds while held by the Perfection Agent in a
Collateral Account (or by such Grantor in trust for the Agent and the Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.4.

 

6.4                                 Application of Proceeds.

 

If an Event of Default shall have occurred and be continuing, at any time at the
Agent’s election, subject to the Intercreditor Agreement, the Agent may apply
all or any part of the Collateral, whether or not held in the Deposit Accounts,
the Securities Accounts or any other Collateral Account, in payment of the
Secured Obligations in the order set forth in the Secured Note Indenture.

 

11

--------------------------------------------------------------------------------


 

6.5                                 Code and Other Remedies.

 

Subject to the Intercreditor Agreement, if an Event of Default shall occur and
be continuing, the Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC or any other applicable law.  Without limiting the generality of the
foregoing, the Agent, without prior demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any prior
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances, subject to the Intercreditor
Agreement, forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Agent or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  The Agent shall endeavor to provide the Issuer with notice at or about
the time of the exercise of remedies in the proceeding sentence, provided that
the failure to provide such notice shall not in any way compromise or adversely
affect the exercise of such remedies or the Agent’s rights hereunder.  The Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released.  Each Grantor further agrees, at the Agent’s request, to assemble the
Collateral and make it available to the Agent at places which the Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The Agent
shall apply the net proceeds of any action taken by it pursuant to this
Section 6.5, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Agent and the Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as the Agent may elect, and only after
such application and after the payment by the Agent of any other amount required
by any provision of law, including, without limitation, Section 9-615(a)(3) of
the New York UCC, need the Agent account for the surplus, if any, to any
Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Agent or any Secured
Party arising out of the exercise by them of any rights hereunder.  If any prior
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

6.6                                 Subordination.

 

Each Grantor hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, unless otherwise agreed by the Agent, all Indebtedness
owing to it by the Issuer or any Subsidiary of the Issuer shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations.

 

6.7                                 Deficiency.

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorneys employed by the
Agent or any Secured Party to collect such deficiency.

 

12

--------------------------------------------------------------------------------


 


SECTION 7. THE AGENT

 

7.1                                 Agent’s Appointment as Attorney-in-Fact.
etc.

 


(A)                                  SUBJECT TO THE INTERCREDITOR AGREEMENT,
EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE AGENT AND ANY
OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND
LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE
AND STEAD OF SUCH GRANTOR AND IN THE NAME OF SUCH GRANTOR OR IN ITS OWN NAME,
FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL
APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH
MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, AND,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR HEREBY GIVES THE
AGENT THE POWER AND RIGHT, ON BEHALF OF SUCH GRANTOR, WITHOUT PRIOR NOTICE TO OR
ASSENT BY SUCH GRANTOR, TO DO ANY OR ALL OF THE FOLLOWING:


 

(I)                                     IN THE NAME OF SUCH GRANTOR OR ITS OWN
NAME, OR OTHERWISE, TAKE POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
UNDER ANY RECEIVABLE OR CONTRACT OR WITH RESPECT TO ANY OTHER COLLATERAL AND
FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR
EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE AGENT FOR THE PURPOSE OF
COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY RECEIVABLE OR CONTRACT OR WITH
RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

 

(II)                                  IN THE CASE OF ANY INTELLECTUAL PROPERTY,
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE AGENT MAY REQUEST TO EVIDENCE THE AGENT’S AND THE
SECURED PARTIES’ SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTORS RELATING THERETO OR
REPRESENTED THEREBY;

 

(III)                               PAY OR DISCHARGE TAXES AND LIENS LEVIED OR
PLACED ON OR THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY
INSURANCE CALLED FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF
THE PREMIUMS THEREFOR AND THE COSTS THEREOF;

 

(IV)                              EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED
FOR IN SECTION 6.5, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(V)                                 (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT
UNDER ANY OF THE COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO
BECOME DUE THEREUNDER DIRECTLY TO THE AGENT OR AS THE AGENT SHALL DIRECT;
(2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND
ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT
OF OR ARISING OUT OF ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICES, FREIGHT
OR EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST
DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION
WITH ANY OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT
AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR
ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE
SUCH DISCHARGES OR RELEASES AS THE AGENT MAY DEEM APPROPRIATE; (7) ASSIGN ANY
COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE BUSINESS TO WHICH
ANY SUCH COPYRIGHT, PATENT OR TRADEMARK PERTAINS), THROUGH THE WORLD FOR SUCH
TERM OR TERMS, ON SUCH CONDITIONS, IN SUCH MANNER, AS THE AGENT SHALL IN ITS
SOLE DISCRETION DETERMINE; AND (8) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE
ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE

 

13

--------------------------------------------------------------------------------


 

COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE AGENT WERE THE ABSOLUTE OWNER
THEREOF FOR ALL PURPOSES, AND DO, AT THE AGENT’S OPTION AND SUCH GRANTOR’S
EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE AGENT
DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE
AGENT’S AND THE SECURED PARTIES’ SECURITY INTERESTS THEREIN AND TO EFFECT THE
INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

 

The Agent shall endeavor to provide the Issuer with  notice at or about the time
of the exercise of its rights in the preceding clause (a), provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.

 


(B)                                 IF ANY GRANTOR FAILS TO PERFORM OR COMPLY
WITH ANY OF ITS AGREEMENTS CONTAINED HEREIN, THE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


 


(C)                                  THE EXPENSES OF THE AGENT INCURRED IN
CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1, TOGETHER
WITH, IF PAST DUE, INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE DEFAULT
RATE, FROM THE DATE WHEN DUE TO THE AGENT TO THE DATE REIMBURSED BY THE RELEVANT
GRANTOR, SHALL BE PAYABLE BY SUCH GRANTOR TO THE AGENT UPON NOT LESS THAN FIVE
(5) BUSINESS DAYS NOTICE.


 


(D)                                 EACH GRANTOR HEREBY RATIFIES ALL THAT SAID
ATTORNEYS SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS,
AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN
INTEREST AND ARE IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY
INTERESTS CREATED HEREBY ARE RELEASED.

 

7.2                                 Duty of Agent.

 

The Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the Agent
deals with similar property for its own account.  Neither the Agent, any Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Agent and the Secured Parties
hereunder are solely to protect the Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Agent or any Secured
Party to exercise any such powers.  The Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

7.3                                 Execution of Financing Statements.

 

Pursuant to any applicable law, each Grantor authorizes the Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Agent determines appropriate to perfect
the security interests of the Agent under this Agreement.  Each Grantor
authorizes the Agent to use the collateral description “all personal property”
or “all assets” in any such financing statements or in any other manner that the
Agent, in its sole discretion, deems necessary, advisable or prudent to ensure
the perfection of the security interests granted hereunder.

 

14

--------------------------------------------------------------------------------


 

7.4                                 Authority of Agent.

 

Each Grantor acknowledges that the rights and responsibilities of the Agent
under this Agreement with respect to any action taken by the Agent or the
exercise or non-exercise by the Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Agent and the Secured Parties, be
governed by the Secured Note Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Agent and
the Grantors, the Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 


SECTION 8. MISCELLANEOUS


 

8.1                                 Amendments in Writing.

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Article 9 of the
Secured Note Indenture.

 

8.2                                 Notices.

 

All notices, requests and demands to or upon the Agent or any Grantor hereunder
shall be effected in the manner provided for in Section 13.03 of the Secured
Note Indenture.

 

8.3                                 No Waiver by Course of Conduct; Cumulative
Remedies.

 

Neither the Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Agent or such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.4                                 Enforcement Expenses; Indemnification.

 


(A)                                  EACH GRANTOR AGREES TO PAY OR REIMBURSE
EACH SECURED PARTY AND THE AGENT FOR ALL ITS COSTS AND EXPENSES INCURRED IN
ENFORCING OR PRESERVING ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER NOTEHOLDER
DOCUMENTS TO WHICH SUCH GRANTOR IS A PARTY, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL (INCLUDING THE ALLOCATED FEES AND
EXPENSES OF IN-HOUSE COUNSEL) TO THE AGENT AND THE SECURED PARTIES.


 


(B)                                 EACH GRANTOR AGREES TO PAY, AND TO SAVE THE
AGENT AND THE SECURED PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES WITH
RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE,
SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH
RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(C)                                  EACH GRANTOR AGREES TO PAY, AND TO SAVE THE
AGENT AND THE SECURED PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,

 

15

--------------------------------------------------------------------------------


 


COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT
TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT TO THE EXTENT THE ISSUER WOULD BE REQUIRED TO DO SO PURSUANT TO
SECTION 7.07 OF THE SECURED NOTE INDENTURE EXCEPT THOSE RESULTING FROM THE
AGENT’S OR ANY SECURED PARTY’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.


 


(D)                                 THE AGREEMENTS IN THIS SECTION 8.4 SHALL
SURVIVE REPAYMENT OF THE SECURED OBLIGATIONS AND TERMINATION OF THE NOTEHOLDER
DOCUMENTS.


 

8.5                                 Successors and Assigns.

 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Agent and the Secured Parties and their
successors and assigns; provided that except as permitted by the Secured Note
Indenture, no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the Agent.

 

8.6                                 Set-Off.

 

Subject to the Intercreditor Agreement, each Grantor hereby irrevocably
authorizes the Agent and each other Secured Party at any time and from time to
time while an Event of Default has occurred and is continuing, without notice to
such Grantor or any other Grantor, any such notice being expressly waived by
each Grantor, to set-off and appropriate and apply any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Agent or such other Secured Party to or for the credit or
the account of such Grantor, or any part thereof in such amounts as the Agent or
such other Secured Party may elect, against and on account of the obligations
and liabilities of such Grantor to the Agent or such other Secured Party
hereunder and claims of every nature and description of the Agent or such other
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Secured Note Indenture or any other Noteholder Document, as the Agent
or such other Secured Party may elect, whether or not the Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  The Agent and each other
Secured Party shall endeavor to notify the Issuer promptly of any such set-off
and the application made by the Agent or such other Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Agent and each
other Secured Party under this Section 8.6 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Agent or such other Secured Party may have.

 

8.7                                 Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

8.8                                 Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

16

--------------------------------------------------------------------------------


 

8.9                                 Section Headings.

 

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

8.10                           Integration.

 

This Agreement and the other Noteholder Documents represent the agreement of the
Grantors, the Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Agent or any Secured Parties relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Noteholder Documents.

 

8.11                           GOVERNING LAW.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12                           Submission To Jurisdiction; Waivers.

 

Each Grantor hereby irrevocably and unconditionally:

 


(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER NOTEHOLDER
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH GRANTOR AT ITS ADDRESS REFERRED TO IN SECTION 8.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


 

8.13                           Acknowledgements.

 

Each Grantor hereby acknowledges that:

 

17

--------------------------------------------------------------------------------


 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER NOTEHOLDER
DOCUMENTS TO WHICH IT IS A PARTY;


 


(B)                                 NEITHER THE AGENT NOR ANY SECURED PARTY HAS
ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER NOTEHOLDER DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE GRANTORS, ON THE ONE HAND, AND THE AGENT AND SECURED
PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER NOTEHOLDER DOCUMENT OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE SECURED PARTIES OR AMONG THE GRANTORS AND THE
SECURED PARTIES; AND


 


(D)                                 THE AGENT MAY AT ANY TIME AND FROM TIME TO
TIME APPOINT A COLLATERAL AGENT TO MAINTAIN ANY OF THE COLLATERAL, MAINTAIN
BOOKS AND RECORDS REGARDING ANY COLLATERAL, RELEASE COLLATERAL, AND ASSIST IN
ANY ASPECT ARISING IN CONNECTION WITH THE COLLATERAL AS AGENT MAY DESIRE; AND
THE AGENT MAY APPOINT ITSELF, ANY AFFILIATE OR A THIRD PARTY AS THE COLLATERAL
AGENT, AND ALL REASONABLE COSTS OF THE COLLATERAL AGENT SHALL BE BORNE BY THE
GRANTORS.


 

8.14                           Additional Grantors.

 

Each Restricted Subsidiary of Hovnanian shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of a Joinder
Agreement, substantially in the form of Exhibit A hereto.

 

8.15                           Releases.

 


(A)                                  UPON THE INDEFEASIBLE PAYMENT IN FULL OF
ALL OUTSTANDING SECURED OBLIGATIONS, THE COLLATERAL SHALL BE AUTOMATICALLY
RELEASED FROM THE LIENS CREATED HEREBY, AND THIS AGREEMENT AND ALL OBLIGATIONS
(OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE AGENT AND
EACH GRANTOR HEREUNDER SHALL AUTOMATICALLY TERMINATE, ALL WITHOUT DELIVERY OF
ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY, AND ALL RIGHTS TO THE
COLLATERAL SHALL REVERT TO THE GRANTORS.  AT THE REQUEST AND SOLE EXPENSE OF ANY
GRANTOR FOLLOWING ANY SUCH TERMINATION, THE AGENT SHALL DELIVER TO SUCH GRANTOR
ANY COLLATERAL HELD BY THE AGENT HEREUNDER, AND EXECUTE AND DELIVER TO SUCH
GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH
TERMINATION.


 


(B)                                 IF ANY OF THE COLLATERAL SHALL BE SOLD OR
OTHERWISE TRANSFERRED PURSUANT TO A TRANSACTION PERMITTED BY THE SECURED NOTE
INDENTURE, THE LIENS CREATED HEREBY ON SUCH COLLATERAL SHALL AUTOMATICALLY
TERMINATE TO THE EXTENT PROVIDED FOR IN SECTION 11.04 OF THE SECURED NOTE
INDENTURE.  IF THE LIENS ON ANY COLLATERAL ARE RELEASED BY THE ADMINISTRATIVE
AGENT, THE LIENS CREATED HEREBY SHALL BE AUTOMATICALLY, UNCONDITIONALLY AND
SIMULTANEOUSLY RELEASED AS PROVIDED IN THE INTERCREDITOR AGREEMENT.  AT THE
REQUEST AND SOLE EXPENSE OF SUCH GRANTOR, THE AGENT SHALL DELIVER TO SUCH
GRANTOR ANY COLLATERAL HELD BY THE AGENT HEREUNDER, AND EXECUTE AND DELIVER TO
SUCH GRANTOR SUCH DOCUMENTS AS THE GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE
SUCH TERMINATION OR RELEASE.

 

8.16                           Automatic Release of Collateral.

 

At any time after the initial execution and delivery of this Agreement to the
Secured Parties, Grantors and their respective Collateral may be released from
this Agreement pursuant to Section 11.04 of the Secured Note Indenture, or at
the times and to the extent required by the Intercreditor Agreement.  No notice
of such release of any Grantor or such Grantor’s Collateral shall be required to
be given to any other Grantor and each Grantor hereby consents thereto.

 

18

--------------------------------------------------------------------------------


 

8.17                           WAIVER OF JURY TRIAL.

 

EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.18                           Intercreditor Agreement.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Agent pursuant to this Agreement and the exercise of any right or
remedy by the Agent hereunder are subject to the provisions of the Intercreditor
Agreement.  In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern.

 

8.19                           Control Agreements.

 

In connection with each agreement made at any time pursuant to Sections 9-104 or
8-106 of the Uniform Commercial Code among the Agent, any one or more Grantors,
and any depository financial institution or issuer of uncertificated mutual fund
shares or other uncertificated securities and any other Persons party thereto,
the Agent shall not deliver to any such depository or issuer, instructions
directing the disposition of the deposit or uncertificated fund shares or other
securities unless an Event of Default has occurred and is continuing at such
time.

 

19

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

Secured Party:

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

Debtors:

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

By:

 

 

Name: 

Kevin C. Hake

 

Title: 

Senior Vice-President — Finance and Treasurer

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

Name: 

Kevin C. Hake

 

Title: 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

EASTERN TITLE AGENCY, INC.

 

 

 

FOUNDERS TITLE AGENCY, INC.

 

 

 

GOVERNOR’S ABSTRACT CO., INC.

 

 

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

 

 

K. HOV INTERNATIONAL, INC.

 

 

 

K. HOV IP, II, INC.

 

 

 

K. HOV IP, INC.

 

 

 

K. HOVNANIAN ACQUISITIONS, INC.

 

 

 

K. HOVNANIAN AT BERNARDS IV, INC.

 

 

 

K. HOVNANIAN AT BRANCHBURG III, INC.

 

 

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

 

 

K. HOVNANIAN AT BRIDGEWATER VI, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON III, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON, INC.

 

 

 

K. HOVNANIAN AT CALABRIA, INC.

 

 

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

 

 

K. HOVNANIAN AT CARMEL DEL MAR, INC.

 

 

 

K. HOVNANIAN AT CASTILE, INC.

 

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT CHAPARRAL, INC.

 

 

 

K. HOVNANIAN AT CLARKSTOWN, INC.

 

 

 

K. HOVNANIAN AT CRESTLINE, INC.

 

 

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

 

 

K. HOVNANIAN AT EAST WHITELAND I, INC.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP I, INC.

 

 

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN, INC.

 

 

 

K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL IV, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL VI, INC.

 

 

 

K. HOVNANIAN AT HOWELL TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT KINGS GRANT I, INC.

 

 

 

K. HOVNANIAN AT LA TERRAZA, INC.

 

 

 

K. HOVNANIAN AT LAKEWOOD, INC.

 

 

 

K. HOVNANIAN AT LOWER SAUCON, INC.

 

 

 

K. HOVNANIAN AT MAHWAH II, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VII, INC.

 

 

 

K. HOVNANIAN AT MANALAPAN, INC.

 

 

 

K. HOVNANIAN AT MARLBORO II, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP III, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IV, INC.

 

 

 

K. HOVNANIAN AT MONTGOMERY I, INC.

 

 

 

K. HOVNANIAN AT MONROE II, INC.

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

 

 

K. HOVNANIAN AT NORTHLAKE, INC.

 

 

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN I, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN II, INC.

 

 

 

K. HOVNANIAN AT RANCHO CRISTIANITOS, INC.

 

 

 

K. HOVNANIAN AT RESERVOIR RIDGE, INC.

 

 

 

K. HOVNANIAN AT SAN SEVAINE, INC.

 

 

 

K. HOVNANIAN AT SARATOGA, INC.

 

 

 

K. HOVNANIAN AT SAWMILL, INC.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS II, INC.

 

 

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK V, INC.

 

 

 

K. HOVNANIAN AT STONE CANYON, INC.

 

 

 

K. HOVNANIAN AT STONY POINT, INC.

 

 

 

K. HOVNANIAN AT SYCAMORE, INC.

 

 

 

K. HOVNANIAN AT TANNERY HILL, INC.

 

 

 

K. HOVNANIAN AT THE BLUFF, INC.

 

 

 

K. HOVNANIAN AT THORNBURY, INC.

 

 

 

K. HOVNANIAN AT TIERRASANTA, INC.

 

 

 

K. HOVNANIAN AT TROVATA, INC.

 

 

 

K. HOVNANIAN AT TUXEDO, INC.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP I, INC.

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP I,
INC.

 

 

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

 

 

K. HOVNANIAN AT VAIL RANCH, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VI, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VIII, INC.

 

 

 

K. HOVNANIAN AT WASHINGTONVILLE, INC.

 

 

 

K. HOVNANIAN AT WAYNE III, INC.

 

 

 

K. HOVNANIAN AT WAYNE V, INC.

 

 

 

K. HOVNANIAN AT WILDROSE, INC.

 

 

 

K. HOVNANIAN COMMUNITIES, INC.

 

 

 

K. HOVNANIAN COMPANIES NORTHEAST, INC.

 

 

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

 

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

 

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF SOUTHERN
CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION II, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION III, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN DEVELOPMENTS OF CONNECTICUT,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF INDIANA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MICHIGAN, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NORTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA,
INC.

 

 

 

K. HOVNANIAN FORECAST HOMES NORTHERN, INC.

 

 

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

 

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

 

 

 

K. HOVNANIAN PROPERTIES OF NORTH BRUNSWICK V, INC.

 

 

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

 

 

KHC ACQUISITION, INC.

 

 

 

LANDARAMA, INC.

 

 

 

M&M AT LONG BRANCH, INC.

 

 

 

MCNJ, INC.

 

 

 

SEABROOK ACCUMULATION CORPORATION

 

 

 

STONEBROOK HOMES, INC.

 

 

 

THE MATZEL & MUMFORD ORGANIZATION, INC.

 

 

 

WASHINGTON HOMES, INC.

 

 

 

WH LAND I, INC.

 

 

 

WH PROPERTIES, INC.

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

 

 

By:

K. Hovnanian Developments of D.C., Inc., as the
sole member of the foregoing limited liability company

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

 

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

 

 

GREENWAY FARMS UTILITY ASSOCIATES, L.L.C.

 

 

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
MARYLAND, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

 

 

K. HOVNANIAN AT KING FARM, L.L.C.

 

 

 

K. HOVNANIAN AT RODERUCK. L.L.C.

 

 

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

 

 

K. HOVNANIAN COMPANIES OF METRO D.C. NORTH,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CIDER MILL, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK
TOWNS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND
CONDOMINIUMS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS
LANDING, L.L.C.

 

 

 

RIDGEMORE UTILITY, L.L.C.

 

 

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER,
L.L.C.

 

 

 

WH/PR LAND COMPANY, LLC

 

 

 

WOODLAND LAKES CONDOS AT BOWIE NEWTOWN,
L.L.C.

 

 

 

By:

K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

ALFORD, L.L.C.

 

 

 

DULLES COPPERMINE, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF VIRGINIA,
L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA,
L.L.C.

 

 

 

K. HOVNANIAN FRANCUSCUS HOMES, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMERON STATION, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT BELMONT OVERLOOK,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT VICTORIA STATION, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN
VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
CHARLOTTESVILLE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES
DISCOVERY CONDOMINIUM, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES
DISCOVERY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Virginia, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

AUDDIE ENTERPRISES, L.L.C.

 

 

 

BUILDER SERVICES NJ, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NEW
JERSEY, L.L.C.

 

 

 

K. HOVNANIAN AT ABERDEEN URBAN RENEWAL,
L.L.C.

 

 

 

K. HOVNANIAN AT ALLENDALE, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT III, L.L.C.

 

 

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

 

 

K. HOVNANIAN AT BERNARDS V, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

AND

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

 

 

K. HOVNANIAN AT CAMDEN I, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

 

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

 

 

K. HOVNANIAN AT CURRIES WOODS, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

AND

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT DOVER, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT ELK TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

AND

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

 

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

 

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

 

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT GALLOWAY, L.L.C.

 

 

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

 

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

 

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

AND

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 16 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT HAZLET, L.L.C.

 

 

 

K. HOVNANIAN AT HILLTOP, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL
COMPANY, L.L.C.

 

 

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

 

 

K. HOVNANIAN AT LAFAYETTE ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

 

 

K. HOVNANIAN AT LINWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II,
L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 17 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR
CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR III, L.L.C.

 

 

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

 

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

 

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

AND

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

By: 

 

 

 

Kevin C. Hake

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 18 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MIDDLETOWN, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MILLVILLE III, L.L.C.

 

 

 

 

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President -- Finance and

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President -- Finance and

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 19 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

 

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

 

 

K. HOVNANIAN AT MT. OLIVE TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT NEW BRUNSWICK URBAN
RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 20 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

 

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

 

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT PEAPACK-GLADSTONE, L.L.C.

 

 

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VII, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VIII, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 21 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT PRINCETON LANDING, L.L.C.

 

 

 

K. HOVNANIAN AT PRINCETON NJ, L.L.C.

 

 

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

 

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

 

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

 

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

 

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 22 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

 

 

K. HOVNANIAN AT SPARTA, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGCO, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

 

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of
each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 23 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

 

 

K. HOVNANIAN AT WANAQUE, L.L.C.

 

 

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE VIII, L.L.C.

 

 

 

K. HOVNANIAN AT WEST MILFORD, L.L.C.

 

 

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

 

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

 

 

K. HOVNANIAN AT WOODHILL ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 24 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS CIP, L.L.C.

 

 

 

K. HOVNANIAN HUDSON POINTE INVESTMENTS, L.L.C.

 

 

 

K. HOVNANIAN HOMES — DFW, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

 

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

 

 

K. HOVNANIAN INVESTMENTS II, L.L.C.

 

 

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS,
L.L.C.

 

 

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 25 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

 

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.LC.

 

 

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN T&C INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN VENTURE I, L.L.C.

 

 

 

K. HOVNANIAN’S PRIVATE HOME PORTFOLIO, L.L.C.

 

 

 

TERRAPIN REALTY, L.L.C.

 

 

 

KHIP, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 26 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

F&W MECHANICAL SERVICES, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the managing
member of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 27 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

HUDSON POINTE JOINT DEVELOPMENT, L.L.C.

 

 

 

By:

K. Hovnanian Hudson Pointe Investments, L.L.C., its
sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance

 

 

 

 

 

and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 28 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

 

 

By:

Hudson Pointe Joint Development, L.L.C., its sole
member

 

 

 

 

 

By:

K. Hovnanian Hudson Pointe Investments,
L.L.C., its sole member

 

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance

 

 

 

 

 

and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 29 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

PARK TITLE COMPANY, L.L.C.

 

 

 

By:

K. Hovnanian of Houston II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance

 

 

 

 

 

and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 30 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

PI INVESTMENTS II, L.L.C.

 

 

 

By:

K. Hovnanian Investments II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 31 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
IV, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
V, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VI, L.L.C.

 

 

 

By:

PI Investments II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Investments II, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance

 

 

 

 

 

and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 32 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
CALIFORNIA, L.L.C.

 

 

 

K. HOVNANIAN AT 3 CHAPMAN, L.L.C.

 

 

 

K. HOVNANIAN AT 4S, L.L.C.

 

 

 

K. HOVNANIAN AT ACQUA VISTA, L.L.C.

 

 

 

K. HOVNANIAN AT ALISO, L.L.C.

 

 

 

K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

 

 

K. HOVNANIAN AT BELLA LAGO, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDLEWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

 

 

K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN AT CIELO, L.L.C.

 

 

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

 

 

K. HOVNANIAN AT CORTEZ HILL, L.L.C.

 

 

 

K. HOVNANIAN AT EASTLAKE, L.L.C.

 

 

 

K. HOVNANIAN AT ENCINITAS RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

 

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

 

 

K. HOVNANIAN AT HIGHWATER, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 33 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT LA HABRA KNOLLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, L.L.C.

 

 

 

K. HOVNANIAN AT MATSU, L.L.C.

 

 

 

K. HOVNANIAN AT MENIFEE, L.L.C.

 

 

 

K. HOVNANIAN AT MOCKINGBIRD CANYON, L.L.C.

 

 

 

K. HOVNANIAN AT MOSAIC, L.L.C.

 

 

 

K. HOVNANIAN AT OLDE ORCHARD, L.L.C.

 

 

 

K. HOVNANIAN AT ORANGE HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.

 

 

 

K. HOVNANIAN AT PARK LANE, L.L.C.

 

 

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

 

 

K. HOVNANIAN AT PRADO, L.L.C.

 

 

 

K. HOVNANIAN AT RANCHO SANTA MARGARITA,
L.L.C.

 

 

 

K. HOVNANIAN AT RIVERBEND, L.L.C.

 

 

 

K. HOVNANIAN AT ROSEMARY LATANA, L.L.C.

 

 

 

K. HOVNANIAN AT ROWLAND HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT SAGE, L.L.C.

 

 

 

K. HOVNANIAN AT SKYE ISLE, L.L.C.

 

 

 

K. HOVNANIAN AT SUNSETS, L.L.C.

 

 

 

K. HOVNANIAN AT THE CROSBY, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 34 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT THE GABLES, L.L.C.

 

 

 

K. HOVNANIAN AT THE PRESERVE, L.L.C.

 

 

 

K. HOVNANIAN AT THOMPSON RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRAIL RIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT WINCHESTER, L.L.C.

 

 

 

K. HOVNANIAN INTERNATIONAL, L.L.C.

 

 

 

K. HOVNANIAN T&C MANAGEMENT CO., L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT MENIFEE
VALLEY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS, L.L.C.

 

 

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

 

 

NATOMAS CENTRAL NEIGHBORHOOD HOUSING, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 35 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

 

 

By:

K. Hovnanian Developments of New Jersey, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 36 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

BUILDER SERVICES, PA, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENBERRY, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

 

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

 

 

K. HOVNANIAN AT CAMPHILL, L.L.C.

 

 

 

K HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

 

 

K HOVNANIAN AT FORKS TWP. I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND III, L.L.C.

 

 

 

K. HOVNANIAN AT MACUNGIE, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA II, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA III, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA IV, L.L.C.

 

 

 

K. HOVNANIAN AT RAPHO, L.L.C.

 

 

 

By:

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 37 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

 

 

K. HOVNANIAN AT WEST BRADFORD, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF PENNSYLVANIA, L.L.C.

 

 

 

RIDGEMORE UTILITY ASSOCIATES OF
PENNSYLVANIA, L.L.C.

 

 

 

By:

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 38 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA,
L.L.C.

 

 

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

 

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

 

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

 

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

 

 

K. HOVNANIAN WINDWARD HOMES, L.L.C.

 

 

 

By:

Hovnanian Developments of Florida, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 39 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN COMPANIES, LLC

 

 

 

By:

K. Hovnanian Enterprises, Inc., as member of the
foregoing limited liability company.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian at Perkiomen II, Inc., as the sole member
of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 40 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH
CAROLINA, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of South Carolina, Inc., as
the sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN GREAT WESTERN BUILDING
COMPANY, L.L.C.

 

 

 

K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.

 

 

 

NEW LAND TITLE AGENCY, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Arizona, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 41 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGESTONE, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Minnesota, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 42 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

 

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Ohio, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

MILLENNIUM TITLE AGENCY, LTD.

 

 

 

By:

K. Hovnanian Oster Homes, L.L.C., its sole member

 

 

 

 

 

 

By:

K. Hovnanian Developments of Ohio, Inc., as
member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 43 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HUNTFIELD,
L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF WEST VIRGINIA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of West Virginia, Inc., as
the sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF MICHIGAN, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Michigan, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 44 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

M&M AT CHESTERFIELD, L.L.C.

 

 

 

M&M AT APPLE RIDGE, L.L.C.

 

 

 

M&M AT EAST MILL, L.L.C.

 

 

 

M&M AT MORRISTOWN, L.L.C.

 

 

 

M&M AT SHERIDAN, L.L.C.

 

 

 

M&M AT SPINNAKER POINTE, L.L.C.

 

 

 

M&M AT SPRUCE HOLLOW, L.L.C.

 

 

 

M&M AT SPRUCE RUN, L.L.C.

 

 

 

M&M AT THE HIGHLANDS, L.L.C.

 

 

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

 

 

MATZEL & MUMFORD AT MONTGOMERY, L.L.C.

 

 

 

THE LANDINGS AT SPINNAKER POINTE, L.L.C.

 

 

 

By:

The Matzel & Mumford Organization, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 45 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

M & M AT COPPER BEECH, L.L.C.

 

 

 

M & M AT CRESCENT COURT, L.L.C.

 

 

 

M&M AT EAST RUTHERFORD, L.L.C.

 

 

 

M&M AT KENSINGTON WOODS, L.L.C.

 

 

 

M & M AT STATION SQUARE, L.L.C.

 

 

 

M & M AT UNION, L.L.C.

 

 

 

M&M AT TAMARACK HOLLOW, L.L.C.

 

 

 

M&M AT THE CHATEAU, L.LC.

 

 

 

M&M AT WEST ORANGE, L.L.C.

 

 

 

M&M AT WESTPORT, L.L.C.

 

 

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

 

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK
URBAN RENEWAL, L.L.C.

 

 

 

MMIP, L.L.C.

 

 

 

 

By:

M&M Investments, L.P., as the sole member of each of
the foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 46 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 2, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT MAXWELL PLACE. L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PRIMERA, L.L.C.

 

 

 

PADDOCKS, L.L.C.

 

 

 

PINE AYR, L.L.C.

 

 

 

 

By:

K. Hovnanian Homes of Maryland, L.L.C., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF TEXAS,
L.L.C.

 

 

 

By:

K. Hovnanian Homes - DFW, L.L.C., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole
member of the foregoing limited liability
company.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 47 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

 

 

BUILDER SERVICES NY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
HAMPTONBURGH, L.L.C.

 

 

 

By:

K. Hovnanian at Northern Westchester, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN DELAWARE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT NASSAU GROVE, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Delaware, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 48 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT MENIFEE VALLEY
CONDOMINIUMS, L.L.C.

 

 

 

By:

K. Hovnanian’s Four Seasons At Menifee Valley, L.L.C.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NORTH
CAROLINA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of North Carolina, Inc., as
the sole member of the foregoing limited liability
company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 49 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN’S FOUR SEASONS AT BAILEY’S GLENN,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT OLDE LIBERTY,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE,
L.L.C.

 

 

 

 

By:

K. Hovnanian Homes of North Carolina, Inc. as the sole
member of the foregoing limited liability companies

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 50 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF INDIANA,
L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Indiana, Inc., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF KENTUCKY, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Kentucky, Inc., as the
sole member of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 51 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

K. HOVNANIAN CONNECTICUT ACQUISITIONS, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Connecticut, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Illinois, Inc., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF GEORGIA,
L.L.C

 

 

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian Developments of Georgia, Inc., as the sole
member of each of the foregoing limited liability companies.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 52 OF 54 TO THE SECOND LIEN SECURITY AGREEMENT]

 

 

WESTMINSTER HOMES OF ALABAMA, L.L.C.

 

 

 

WESTMINSTER HOMES OF MISSISSIPPI, L.L.C.

 

 

 

 

By:

Washington Homes, Inc., as sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S.Reinhart

 

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN AT EWING, L.L.C.

 

 

 

 

By:

K. Hovnanian at Lakewood, Inc., as sole
member of the foregoing limited liability
company

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 53 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

K. HOVNANIAN POLAND, SP. Z.O.O.

 

 

 

By:

Hovnanian Enterprises, Inc., as member.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

AND

 

 

 

 

 

By:

K. Hovnanian International, Inc., as member.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 53 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

M&M INVESTMENTS, L.P.

 

 

 

By:

The Matzel & Mumford Organization, Inc., as general
partner of the foregoing limited partnership.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

Address for Notices for each of the foregoing Debtors:

 

 

 

c/o K. Hovnanian Enterprises, Inc.

 

110 West Front St., P.O. Box 500

 

Red Bank, NJ 07701

 

Attention: Kevin C. Hake

 

Telephone: (732) 747-7800

 

Telecopy: (732) 747-6835

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Cash Collateral Accounts

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Commercial Tort Claims

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Actions Required to Perfect

 

1.     With respect to each Loan Party organized under the laws of the state of
Alabama as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Alabama Secretary of State.

 

2.     With respect to each Loan Party organized under the laws of the state of
Arizona as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Arizona Secretary of State.

 

3.     With respect to each Loan Party organized under the laws of the state of
California as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the California Secretary of State.

 

4.     With respect to each Loan Party organized under the laws of the state of
Connecticut as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral the Connecticut Secretary of State.

 

5.     With respect to each Loan Party organized under the laws of the state of
Delaware as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Delaware Secretary of State.

 

6.     With respect to each Loan Party organized under the laws of the District
of Columbia as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the District of Columbia Recorder of Deeds.

 

7.     With respect to each Loan Party organized under the laws of the state of
Florida as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Florida Secured Transaction Registry.

 

8.     With respect to each Loan Party organized under the laws of the state of
Georgia as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Office of the Clerk of Superior Court of any County of Georgia.

 

9.     With respect to each Loan Party organized under the laws of the state of
Illinois as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Illinois Secretary of State.

 

10.   With respect to each Loan Party organized under the laws of the state of
Indiana as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Indiana Secretary of State.

 

11.   With respect to each Loan Party organized under the laws of the state of
Kentucky as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Kentucky Secretary of State.

 

C-1

--------------------------------------------------------------------------------


 

12.   With respect to each Loan Party organized under the laws of the state of
Maryland as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Maryland State Department of Assessments and Taxation.

 

13.   With respect to each Loan Party organized under the laws of the state of
Michigan as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Michigan Secretary of State.

 

14.   With respect to each Loan Party organized under the laws of the state of
Minnesota as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Minnesota Secretary of State.

 

15.   With respect to each Loan Party organized under the laws of the state of
Mississippi as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Mississippi Secretary of State.

 

16.   With respect to each Loan Party organized under the laws of the state of
New Jersey as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the New Jersey Division of Commercial Recording.

 

17.   With respect to each Loan Party organized under the laws of the state of
New York as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the New York Secretary of State.

 

18.   With respect to each Loan Party organized under the laws of the state of
North Carolina as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the North Carolina Secretary of State.

 

19.   With respect to each Loan Party organized under the laws of the state of
Ohio as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Ohio Secretary of State.

 

20.   With respect to each Loan Party organized under the laws of the state of
Pennsylvania as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Pennsylvania Secretary of the Commonwealth.

 

21.   With respect to each Loan Party organized under the laws of the state of
South Carolina as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the South Carolina Secretary of State.

 

22.   With respect to each Loan Party organized under the laws of the state of
Tennessee as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Tennessee Secretary of State.

 

23.   With respect to each Loan Party organized under the laws of the state of
Texas as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Texas Secretary of State.

 

24.   With respect to each Loan Party organized under the laws of the state of
Virginia as identified on Schedule D of this Agreement, the filing of a Uniform
Commercial Code Financing Statement that

 

C-2

--------------------------------------------------------------------------------


 

reasonably identifies the Collateral with the Virginia State Corporation
Commission.

 

25.   With respect to each Loan Party organized under the laws of the state of
West Virginia as identified on Schedule D of this Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the West Virginia Secretary of State.

 

26.   With respect to the Securities Accounts and the Deposit Accounts, the bank
with which such Securities Account and such Deposit Account are maintained
agreeing that it will comply with instructions originated by the Perfection
Agent directing disposition of the funds in such Securities Account and such
Deposit Account without further consent of the relevant Grantor.

 

27.   With respect to each Grantor, the filing of a short form security
agreement that reasonably identifies such Grantor’s registered and applied for
Trademarks with the United States Patent and Trademark Office.

 

28.   With respect to each Grantor, the filing of a short form security
agreement that reasonably identifies such Grantor’s Patents and Patent
applications with the United States Patent and Trademark Office.

 

29.   With respect to each Grantor, the filing of a short form security
agreement that reasonably identifies such Grantor’s registered and applied for
Copyrights with the United States Copyright Office.

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Certain Information relating to Grantors

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Joinder Agreement

 

This JOINDER AND ASSUMPTION AGREEMENT is made                        by
                                                  , a
                                                     (the “New Grantor”).

 

Reference is made to (i) the Indenture, dated as of May 27, 2008 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Secured Note Indenture”) between the K. Hovnanian Enterprises, Inc., a
California corporation (“Issuer”), Hovnanian Enterprises, Inc., a Delaware
corporation (“Hovnanian”), each of the other Guarantors party thereto and
Deutsche Bank National Trust Company as trustee (in such capacity, the
“Trustee”), pursuant to which the Issuer issued 11 1/2 % Senior Secured Notes
due 2013 (collectively, and together with any additional notes issued under such
Secured Note Indenture, the “Secured Notes”); (ii) the Supplemental Indenture
dated [    ] pursuant to which the New Grantor became party to the Indenture as
a Guarantor, (iii) the Second Lien Security Agreement by each of the Grantors
(as defined therein) in favor of the Trustee as collateral agent (in such
capacity, the “Agent”) for the benefit of itself, the Trustee and the
Noteholders (as the same may be modified, supplemented, amended or restated, the
“Security Agreement”) and (iv) the Second Lien Pledge Agreement by each of the
Pledgors (as defined therein) in favor of the Agent for the benefit of itself,
the Trustee and the Noteholders (as the same may be modified, supplemented,
amended or restated, the “Pledge Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Security
Agreement or, if not defined therein, the Pledge Agreement.

 

The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and a Pledgor
under the Pledge Agreement and agrees that from the date hereof until the
payment in full of the Secured Obligations and the performance of all other
obligations of Issuer under the Noteholder Documents, New Grantor has assumed
the obligations of a Grantor and Pledgor under, and New Grantor shall perform,
comply with and be subject to and bound by, jointly and severally, each of the
terms, provisions and waivers of, the Security Agreement, the Pledge Agreement
and each of the other Noteholder Documents which are stated to apply to or are
made by a Grantor.  Without limiting the generality of the foregoing, the New
Grantor hereby represents and warrants that each of the representations and
warranties set forth in the Security Agreement and the Pledge is true and
correct as to New Grantor on and as of the date hereof as if made on and as of
the date hereof by New Grantor.

 

New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Agent the Security Agreement, the Pledge Agreement and each of the other
Noteholder Documents given by the Grantors to the Agent. In furtherance of the
foregoing, New Grantor shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary to carry out more effectively the provisions and purposes of this
Joinder Agreement.

 

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Agent for the benefit of the Secured Parties, as of
the date and year first written above.

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

Title:

 

 

C-5

 

--------------------------------------------------------------------------------